Citation Nr: 0632357	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-00 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a rectal disability, to 
include hemorrhoids and rectal bleeding. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967 and September 20, 1990, to February 5, 1991.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  A rectal disability during the veteran's first period of 
active duty was not demonstrated by objective evidence.   

2.  There is no competent evidence linking a rectal 
disability to service.  

3.  Treatment for a rectal disability, to include bleeding 
and hemorrhoids, is demonstrated by VA medical records dated 
from 1980 through September 1990, and any such rectal 
disability is not shown to have increased in severity during 
the veteran's brief second period of active duty which began 
in September 1990. 


CONCLUSION OF LAW

A rectal disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by multiple letters, most recently in 
March 2006.  By these letters, the originating agency 
essentially informed the veteran to submit any pertinent 
evidence in his possession, informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded  
appropriate VA examinations.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly 
the veteran's VA outpatient treatment records and reports of 
his VA examinations.   In addition, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim, 
and the veteran stated in March 2006 that he had no further 
information or evidence to submit in connection with his 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  The veteran was informed of this 
precedent by letter dated in March 2006.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issue adjudicated below.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).
  
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  See 38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id.

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 03-2003 (July 16, 2003).

With the above criteria in mind, the relevant evidence will 
be summarized.  The service medical records from the 
veteran's first period of service from September 1964 to 
September 1967, including the June 1967 separation 
examination and medical history obtained at that time, do not 
reflect treatment for hemorrhoids or any other rectal 
disability.  After the veteran's first period of service, the 
record includes VA treatment records dated from April 1980 to 
September 1990 reflecting treatment for rectal complaints, to 
include hemorrhoids and rectal bleeding.  A September 6, 
1990, VA clinical record specifically noted the presence of 
hemorrhoids.  Shortly thereafter in November 1990, a service 
medical record from the veteran's second period of active 
duty reflected treatment for rectal bleeding, with the 
veteran reporting a four to five year history of this 
condition.  He also referred to a long history of chronic 
hemorrhoids.  The physical examination at that time revealed 
large external hemorrhoids.  Due to what were described as 
"multiple medical problems," the veteran was found in 
November 1990 to not be deployable (presumably for duty in 
the Persian Gulf) or eligible for further duty.  

In January 2004, the veteran testified in pertinent part that 
he was treated for hemorrhoids with bleeding at Fort Sill, 
Okalahoma, during his first period of active duty.  He stated 
that he noticed the bleeding on average 2 or 3 times a month, 
and that the bleeding was light on some occasions and heavy 
on others.  He stated he made no mention of these problems at 
the time of his discharge due his being "rushed" and not 
informed as to the importance of recording his rectal 
problems.  After service, the veteran testified that he was 
treated for hemorrhoids within the first year of service 
separation by a private physician who is now deceased and 
whose records are no longer available.  He stated this 
physician treated him for six or seven years before he first 
received treatment with VA.  The veteran testified that his 
hemorrhoids still bother him, and that bleeding is involved.  

The veteran did not at the hearing described above attribute 
a rectal disability to his second period of active service.  
Moreover, a December 2002 Report of Contact from a phone 
conversation with the veteran at that time also showed the 
veteran to be limiting his contentions to asserted disability 
incurred during his first period of active duty.  

VA rectal examinations conducted in February 2003 and April 
2004 resulted in diagnoses of hemorrhoids.  Bleeding was 
observed at the April 2004 VA examination.  Neither examiner 
linked hemorrhoids or any other rectal disability to service, 
and review of the evidence does not reveal any other medical 
findings or opinion linking a current rectal disability to 
service.  
Applying the pertinent legal criteria to the facts summarized 
above, the Board notes initially that the veteran dos not 
contend that he has a rectal disability, to include by way of 
aggravation, as a result of his second period of duty, and 
the medical evidence set forth above clearly does not 
demonstrate an increase in severity of a rectal disability 
during this brief period of service.  The Board does 
recognizes the veteran's sincere belief, and respects his 
right to offer his opinion in this regard, that he has a 
current rectal disability that is related to his first period 
of active service.  However, he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen, Espiritu, supra.  As such, the Board 
finds that the probative value of this positive evidence is 
outweighed by the negative evidence of record, which includes 
the silent service medical records and the lack of any 
medical evidence linking a rectal disability to a period of 
service.  The almost 13 year gap between the veteran's 
separation from his first period of service and first 
documented treatment for a rectal disability also weighs 
heavily against the veteran's claim. See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  While the Board has considered 
the veteran's testimony that he was treated during and 
shortly after service for a rectal disability, this testimony 
is not supported by objective evidence and must be viewed as 
less probative than the more objective evidence of record, to 
include the service medical records from the first active 
duty period.  Therefore, the claim for service connection for 
a rectal disability must be denied.  Gilbert, 1 Vet. App. at 
49.


ORDER

Entitlement to service connection for a rectal disability, to 
include hemorrhoids and rectal bleeding, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


